Citation Nr: 0521906	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active duty in the Army from 
April 1943 to September 1945.  In addition, the Board notes 
that the veteran's claims file contains service medical 
records which indicate that he received multiple shrapnel 
wounds in combat during active service.  See 38 U.S.C.A. § 
1154(b) (West 2002).  The veteran died in October 2001.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant had a Travel Board 
hearing with the undersigned at the RO in June 2005.

The appellant's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is inextricably intertwined with the issue of entitlement to 
service connection for the veteran's cause of death, and 
these issues must be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Consequently, the 
Board defers consideration of this issue pending the 
development requested below.

The veteran's death certificate lists the immediate cause of 
his death as cardiac arrest due to or as a consequence of 
ischemic cardiomyopathy due to or as a consequence of 
arteriosclerotic heart disease (ASHD).  At the time of his 
death, service connection was in effect for:  (1) 
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling effective from February 9, 2000; (2) shrapnel 
wounds left forearm rated as 30 percent disabling effective 
from October 23, 1947; (3) moderate incomplete paralysis of 
the left radial nerve rated as 20 percent disabling effective 
from October 23, 1947; (4) moderate shrapnel wounds of the 
left leg and ankle  rated as 10 percent disabling effective 
from October 23, 1947; (5) moderate shrapnel wounds of the 
right leg and ankle rated as 10 percent disabling effective 
from October 23, 1947; (6) moderate shrapnel wounds of the 
left thigh rated as 10 percent disabling effective from 
October 23, 1947; (7) moderate shrapnel wounds of the right 
thigh rated as 10 percent disabling effective from October 
23, 1947; and (8) scar residuals of slight shrapnel wounds of 
the left shoulder and nose rated as noncompensable effective 
from October 23, 1947.  The veteran had a combined evaluation 
of 70 percent effective from October 23, 1947 and 80 percent 
effective from February 9, 2000.  In addition, the veteran 
was granted entitlement to a total disability rating based on 
individual unemployability (TDIU), effective from February 9, 
2000.

In a May 2004 statement as well as the June 2005 hearing 
transcript, the appellant claimed that the veteran's cause of 
death was related to his military service, as she asserts his 
service-connected PTSD disability was a contributory cause of 
his death from a cardiac arrest.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the appellant.  See 
38 C.F.R. § 3.159(c) (2004).  In the June 2005 hearing 
transcript, the appellant identified a private hospital and 
physician that had provided treatment for the veteran prior 
to his death.   

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board finds it necessary to obtain a VA medical 
opinion for purposes of determining whether the veteran's 
service-connected disability of PTSD was a contributory cause 
of his death.  Although the veteran's private physician 
stated the veteran's psychiatric symptoms could have 
contributed to his heart disease, such an equivocal opinion 
is simply insufficient to grant the claim.  The opinion is, 
however, enough to suggest a possible relationship exists 
between the veteran's service-connected disability and the 
cause of his death, thereby triggering VA's duty to seek 
additional medical opinion to resolve the claim.

The Board notes this claim has been advanced on the docket 
due to the appellant's age.  Any expeditious treatment the RO 
could afford her would be appreciated.


In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the appellant complete 
the necessary releases authorizing VA to 
request the veteran's medical records 
from Dr. Raju, and make arrangements to 
obtain the veteran's treatment records 
from the private physician for the period 
from January 1991 to October 2001.    

2.  Request that the appellant complete 
the necessary releases authorizing VA to 
request the veteran's medical records 
from Munroe Regional Medical Center, and 
make arrangements to obtain the veteran's 
inpatient treatment records from the 
private hospital for the period from 
January 2001 to October 2001.    

3.  After obtaining the above private 
medical records, to the extent available, 
secure a VA medical opinion to determine 
whether the veteran's cause of death is 
related to a service-connected 
disability.  The examiner must express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
suffered from a cardiovascular disability 
due to the veteran's service-connected 
PTSD disability or aggravated by the 
service-connected PTSD disability.  If 
the examiner determines that the veteran 
had a cardiovascular disability 
aggravated by his service-connected PTSD, 
the examiner should indicate the extent 
of such aggravation.  A complete 
rationale for the examiner's opinion 
should be provided.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.  If 
the examiner is unable to give the 
requested opinion(s), the reason for the 
inability to give the opinion(s) should 
be stated.

4.  Readjudicate the appellant's claims 
for entitlement to service connection for 
the veteran's cause of death and 
entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


